Title: To Thomas Jefferson from James Ronaldson, 3 July 1822
From: Ronaldson, James
To: Jefferson, Thomas

Sir  Phila July 3, 1822Knowing you take a lively interest in all that is going forward in the United States, marking the improvements, and their progress towards independence of other countries, for whatever is necessary or usefull, I have taken the liberty of sending you a copy of my latest specimen of Printing type thinking it will suffer nothing from a comparison with any thing of the kind; perhaps I view it with a partiality natural to one who has occupied himself quarter of a century in bringing the foundry to its present state. Looking back twenty five years calls to recollection feelings and anxieties that are now viewed with Surprise. I remember on my friend Arch Binny and Self asking the opinion of the best acquainted with the Printing,  “If the Letter founding would answer in this country, and the general answer was “that it would not do here for many years to come” In fourtien years Binny & Ronaldson had it may be said entirely put the foreign articles out of the US market, in this contest we were assisted by the Congress exempting Regulus of Antimony from import duty, this though a small amount of patronage as respects money, was very usefull in the infancy of the bussiness. The case is now entirely altered, for as there exists in the US a general disposition to bussiness, and the occupations in  it being [comparatively] few, in consequence of so much of our work being done abroad, and imported here in the form of manufactured goods, the branches of employment that do succeed, are soon filled to their maximum; this is strikeingling manifest in the trades of, Printing, and paper makeing;—and the Letterfounding is fast aproaching the same State; the genius of Arch Binny simplified the processes, and by puting it within the reach of a greater range of talent, there are now in the US six letter Foundries, and Several Stereo ones, with the probability there will be more—Now the country has the manufactory; it may be worthy the statesmans consideration “the importance and means of secureing the raw material” haveing done my part in establishing the manufacture, I have got too much cooled by time for careing about the other.This retrospect brings to my recollection the pleasure and satesfaction enjoyed in an interview with you at the government house Washington, introduced by Dr Leib a conversation that then took place on the practical state of our manufactures—led me to employ a person to collect specimens of all kinds of cloth then made in this neighbourhood, and sending them to you; though their appearance was very humble yet in them I thought the embroy of future greatness was visible, but fancy herself could not have drawn a picture of such perfection as we have attained, without Legislative patronage: Tho the legislation of Senates has been absent, that of circumstances have come forward with irrisistable force we cannot sell to foreigners produce sufficient to buy the things wanted, we must either make them, or go without; The citizens are of a character not likely to to embrace the latter option, so we must manufacture.It would now be very interesting to possess the collection of specimens I have refered to, they would be a curiosity.I pray you’l pardon this, (to me unexpected) long epistle and be pleased to accept along with my esteem my ardent wishies for your health & happines With great respect I am SirJames RonaldsonPS—If  a copy of this specimen would be of any use in the library of the University now established and I had the address one would be sent—
    in your neighbourhood
